Ireland, J.
(dissenting) — The majority decision imposes a strict construction of the absent motorist statute (RCW 46.64.040) after two of our recent decisions have applied the appropriate liberal construction to the statute. In so deciding, the majority works a “whiplash” on our jurisprudence of process service in motor vehicle cases.
The majority correctly concludes that the plaintiff failed to demonstrate a good faith belief that the defendant had moved from the state. The majority distinguishes this case from Martin v. Meier, 111 Wn.2d 471, 760 P.2d 925 (1988), which allowed service under RCW 46.64.040 because the plaintiff had a good faith (albeit wrong) belief that the defendant had departed the state based on a statement by a former neighbor. Likewise, such service was allowed in Martin v. Triol, 121 Wn.2d 135, 847 P.2d 471 (1993), where the plaintiff had no good faith belief that the plaintiff had departed the state, but the plaintiff just happened to be on vacation out of state when the service was attempted.
I agree with the Court of Appeals when it stated:
[W]e apply the principles of liberal construction to the absent motorist statute and, construing Meier and Triol together, conclude that the spirit and intent of the absent motorist *18statute, as amended in 1971, requires that the statutory term “departs from this state” as used in RCW 46.64.040 be interpreted in accord with the underlying purpose of the statute, which is, as the Supreme Court noted in Sheldon [v. Fettig], 129 Wn.2d [601,] 607[, 919 P.2d 1209 (1996)], “to provide a method for serving motorists who cannot be found in the State” despite the exercise of good faith and due diligence on the part of the plaintiff. As succinctly stated in Meier: “This interest is not dependent on defendant’s actual location.” 111 Wn.2d at 480.
In so ruling, we reject Budbill’s contention that the trial court effectively rewrote the absent motorist statute so as to render the words “departs from this state” superfluous. Instead, the trial court liberally construed the statute in accord with the Supreme Court’s directive in Triol: “In construing statutes, the spirit and intent of the statute should prevail over the literal letter of the law and there should be made that interpretation which best advances the perceived legislative purpose.” 121 Wn.2d at 143.
Huff v. Budbill, 93 Wn. App. 258, 267-68, 969 P.2d 1085 (1998) , review granted, 137 Wn.2d 1032, 980 P.2d 1283 (1999) .
What the plaintiff did prove in this case is that she had a reasonable belief that the defendant was avoiding service of process. The plaintiff is not without remedy in such circumstances. The plaintiff could have served the summons upon the defendant by publication under RCW 4.28.100 which, unlike the absent motorist statute, has an explicit provision for those believed to be avoiding service. To now say, after the statute of limitations has run, that the plaintiff should have used service of summons by publication exacts perfect hindsight from the plaintiff that this court would suddenly adopt strict construction of the absent motorist statute which had been previously liberally construed.
Moreover, the Court of Appeals’ interpretation is identical to the understanding reflected in another decision of this court, where we said:
[I]n Martin v. Meier, 111 Wn.2d 471, 760 P.2d 925 (1988) the issue was whether a defendant was properly served under the motorist statute. Such service is statutorily permitted only *19when the defendant “departs from this state.” RCW 46.64.040. The defendant in Martin [v. Meier, 111 Wn.2d 471, 760 P.2d 925 (1988)] had not left the state although plaintiff was unable to locate him. This court liberally construed the term and upheld the sufficiency of service of process. In doing so, the term “departs” was interpreted by looking at the underlying purpose of the motorist statute, which is to provide a method for serving motorists who cannot be found in the State.
Sheldon v. Fettig, 129 Wn.2d 601, 607, 919 P.2d 1209 (1996).
The majority attempts to distinguish Fettig and claims its reference to Meier was only “fleeting.” In actuality, the majority simply contradicts Fettig. The Court of Appeals’ liberal construction of the absent motorist statute is the correct construction based on our own precedent. “A statute, when interpreted by the court, speaks according to the judicial interpretation given it.” Cecchi v. Bosa, 186 Wash. 205, 209, 57 P.2d 1064 (1936).
Especially in recent years, the legislature has enacted strict laws to ensure the accountability and availability of motorists who use our roads. For example, the legislative intent concerning mandatory liability insurance has been expressed as follows:
It is a privilege granted by the state to operate a motor vehicle upon the highways of this state. The legislature recognizes the threat that uninsured drivers are to the people of the state. In order to alleviate the threat posed by uninsured drivers it is the intent of the legislature to require that all persons driving vehicles registered in this state satisfy the financial responsibility requirements of this chapter.
RCW 46.30.010. In addition, Washington is a party jurisdiction to the nonresident violator compact, which includes the following finding:
In most instances, a motorist who is cited for a traffic violation in a jurisdiction other than his home jurisdiction: Must post collateral or bond to secure appearance for trial at a later date; or if unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or is taken directly to court for his trial to be held.
*20RCW 46.23.010(a)(1).
From this recent history, the legislature evidences its intent to demand that motorists answer financially specifically for their motor vehicle torts (as opposed to any other torts, contracts, or other monetary judgments). There is a well-established rule that when there is both general and specific legislation on a matter, we should be guided by the specific legislation: “A specific statute will supersede a general one when both apply.” Waste Management of Seattle, Inc. v. Utilities & Transp. Comm’n, 123 Wn.2d 621, 630, 869 P.2d 1034 (1994). Although a summons by publication can be used to bring someone who has left the state or is avoiding process within the state before the court, this is a general statute. The absent motorist statute, as the specific statute applying to motor vehicle tortfeasors, should govern here.
The absent motorist statute is specifically intended to apply when motorists use the roadways and then are not available to answer for injuries they have inflicted. It has been determined to be in the public interest for the state to require motorists — both residents and nonresidents — to answer for their conduct when they cause harm to persons and property. It would be totally incongruous to allow a person who successfully avoids service of process to escape the financial responsibility for his or her use of the roadways. The Court of Appeals should be affirmed and the case remanded for trial.